Exhibit 10.3

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



 


 


 


 
CREDIT AGREEMENT
 
dated as of April 1, 2014
 
between
 
DTE ENERGY TRADING, INC.
 
and
 
SUMMER ENERGY, LLC







 
 

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



TABLE OF CONTENTS*
 
 

  Page
ARTICLE I GENERAL DEFINITIONS
Section 1.1                      Definitions
Section 1.2                      Accounting Terms and Determinations
 
ARTICLE II THE CREDITS 
Section 2.1                      Commodity Loans.
Section 2.2                      Notice of Borrowing
Section 2.3                      No Note
Section 2.4                      Request for Credit Guaranty 
Section 2.5                      Interest Rates
Section 2.6                      Repayment of Loans
Section 2.7                      Optional Prepayments
Section 2.8                      General Provisions as to Payments
Section 2.9                      Computation of Interest and Fee
 
ARTICLE III CONDITIONS TO COMMODITY LOANS 
Section 3.1                      Commodity Loans
Section 3.2                      First Commodity Loan or Credit Guaranty
Section 3.3                      Working Capital Restriction
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES 
Section 4.1                      Corporate Existence and Power
Section 4.2                      Corporate and Governmental Authorization;
Contravention
Section 4.3                      Binding Effect
Section 4.4                      Financial Information.
Section 4.5                      Litigation
Section 4.6                      Marketable Title
Section 4.7                      Filings
Section 4.8                      Taxes
Section 4.9                      Compliance with Laws.
Section 4.10                      Public Utility Holding Company Act
Section 4.11                      Disclosure
 
ARTICLE V AFFIRMATIVE COVENANTS 
Section 5.1                      Information
Section 5.2                      Payment of Obligations
Section 5.3                      Maintenance of Property; Insurance.
1
1
3
 
3
3
3
4
4
4
4
4
5
5
 
5
5
5
7
 
7
7
7
8
8
8
8
8
8
9
9
9
 
9
9
9
10
 


--------------------------------------------------------------------------------

 
*The Table of Contents is not a part of the Credit Agreement.

 
ii

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



 
 
Section 5.4 Conduct of Business and Maintenance of Existence
Section 5.5 Compliance with Laws
Section 5.6 Reduction of Need for Commodity Loans
Section 5.7 Accounting; Inspection of Property, Books and Records
 
 
ARTICLE VI NEGATIVE COVENANTS
Section 6.1 Certain Definitions
Section 6.2 Debt
Section 6.3 Restriction on Liens
Section 6.4 Consolidations, Mergers and Sales of Assets
Section 6.5 Transactions with Affiliates
Section 6.6 Restricted Payments
Section 6.7 Investments
Section 6.8 Transactions with Other Persons
Section 6.9 Use of Proceeds
Section 6.10 Independence of Covenants
 
 
ARTICLE VII DEFAULTS
Section 7.1 Events of Default
Section 7.2 Remedies
 
 
ARTICLE VIII MISCELLANEOUS
Section 8.1 Notices
Section 8.2 No Waivers
Section 8.3 Expenses
Section 8.4 Amendments and Waivers
Section 8.5 Successors and Assigns
Section 8.6 Governing Law
Section 8.7 Counterparts; Effectiveness
Section 8.8 Entire Agreement
 
Exhibit A – Membership Interest Pledge Agreement
10
10
10
10
 
10
11
11
11
12
12
13
13
13
13
13
 
14
14
15
 
16
16
16
16
16
16
16
17
17
 

 
 

 
iii

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



THIS CREDIT AGREEMENT (as amended, supplemented or modified from time to time,
this “Agreement”) is dated as of April 1, 2014 and is between DTE ENERGY
TRADING, INC., a Michigan corporation (the “Provider”), and SUMMER ENERGY, LLC,
a Texas limited liability company (the “Client”).
 
RECITALS
 
1.           Pursuant to the Energy Marketing Agreement dated as of the date
hereof (as amended, modified or supplemented from time to time, the “Base
Agreement”) between the Provider and the Client, the Provider agreed to sell to
the Client and the Client agreed to purchase from Provider all of Client’s
requirements for Full Requirements Service upon the terms and conditions set
forth therein.
 
2.           As provided in the Base Agreement, the Provider also agreed to
provide to the Client certain credit to assist the Client in its purchase of
Full Requirements Service from the Provider and in its sale of Full Requirements
Service to Customers.
 
3.           This Agreement sets forth the terms and conditions under which the
Provider will provide such credit facility to the Client.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto agree as follows:
 
 
ARTICLE I
GENERAL DEFINITIONS
 
Section 1.1                      Definitions
 
Unless otherwise defined herein, all capitalized terms used in this Agreement
which are defined in the Base Agreement shall have the respective meanings set
forth in the Base Agreement.  In addition, the following terms, as used herein,
have the following meanings:
 
“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Client (a “Controlling Person”) or (ii) any
Person (other than the Client) which is controlled by or is under common control
with a Controlling Person.  As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
 
“Base Agreement Termination Date” means the date on which the term of the Base
Agreement expires or is otherwise terminated, whichever occurs first.
 

 
1

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the State of Michigan are authorized by law to close.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all of the property which is subject or is to be subject to
the Liens granted by the Collateral Documents.
 
“Collateral Documents” means the Security Agreement, the Pledge Agreement and
all other documents delivered or to be delivered pursuant thereto.

 
“Commodity Loan” means any of the loans made by the Provider to the Client
pursuant to Section 2.1.
 
“Credit Documents” means this Agreement, the Collateral Documents, and all other
agreements and documents executed in connection with any of the transactions
contemplated in this Agreement and the Base Agreement.
 
“Credit Guaranty” means a guaranty agreement provided by DTE Energy Company or
other guarantor to ERCOT for the benefit of Client; provided however, that any
obligations under such guaranty agreement may be up to but shall not exceed
XXXXX.
 
“Debt” has the meaning set forth in Section 6.1.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Default Rate” means the rate of interest equal to nine percent (9%) plus the
Prime Rate.
 
“Effective Date” means the date of this Agreement.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, the Client shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.
 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
2

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]


 
“Permitted Liens” means the Liens referred to in clauses (i) through (vii) of
Section 6.3.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Pledge Agreement” means the Membership Interest Pledge Agreement dated as of
the date hereof between the Pledgor and the Provider, substantially in the form
of Exhibit A hereto, as the same may be amended, supplemented or modified from
time to time.
 
“Pledgor” means Summer Holdings, Inc.
 
“Prime Rate” means the prime rate of interest reported for large U.S. money
center commercial banks as published under “Money Rates” by The Wall Street
Journal (Eastern Edition).  Any change in the Prime Rate shall take effect on
the opening of business on the day specified in the announcement of such change.
 
“Security Agreement” means the Security Agreement dated as of the date hereof
between the Client and the Provider, substantially in the form of Exhibit 6 to
the Base Agreement, as may be amended, supplemented or modified from time to
time.
 
Section 1.2                      Accounting Terms and Determinations
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Client’s independent public
accountants) with the most recent audited financial statements of the Client
delivered to the Provider.
 
 
ARTICLE II
THE CREDITS
 
Section 2.1                      Commodity Loans.
 
If Client has accrued insufficient cash to satisfy its invoice from Provider for
Full Requirements Service, Provider will extend additional credit to Client for
the period set forth in Section 2.5 of this Agreement for Full Requirements
Service sold to Client pursuant to the Base Agreement, the amount of each such
extension of credit shall constitute a “Commodity Loan” under this Agreement,
which Commodity Loan shall be deemed to have been made on the original invoice
due date as set forth in the ISDA Master Agreement for such Full Requirements
Services provided to Client.
 
Section 2.2                      Notice of Borrowing
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
3

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



If the Client desires the Provider to extend a Commodity Loan in accordance with
this Agreement, the Client will give the Provider a notice of borrowing not less
than three (3) Business Days in advance of the date of each requested borrowing
hereunder, specifying the date on which it proposes to borrow (which shall be
the Business Day in which a Provider invoice is due) and the amount of the
Commodity Loan proposed to be borrowed, which amount will not exceed the amount
for the Full Requirements Service provided by Provider for the applicable
billing period.  Not later than 2:00 P.M. (Eastern Time) one Business Day prior
to the date Payment is due for Provider’s invoice to Client, the Provider will
(unless it determines that any applicable condition specified in the Base
Agreement has not been satisfied) make a Commodity Loan to Client.
 
Section 2.3                      No Note
 
The Commodity Loans shall not be evidenced by a note, it being the intention
that the records of the Provider with respect to the transaction giving rise to
the Commodity Loan shall be conclusive and binding as to the amount, term and
due date of each Commodity Loan.
 
Section 2.4
 
If the Client desires the Provider to provide a Credit Guaranty, the Client
shall give the Provider a written request for Credit Guaranty not less than five
(5) days in advance of the date on which the Credit Guaranty is needed,
specifying such date (which shall be a Business Day) and the amount of the
Credit Guaranty requested.  If the Provider agrees to provide the requested
Credit Guaranty, then, not later than 2:00 P.M. (Eastern Time) on the date so
specified, the Provider shall (unless it determines that any applicable
condition specified in this Agreement has not been satisfied) provide a Credit
Guaranty.
 
Section 2.5                      Interest Rates
 
Each Commodity Loan and any Credit Guaranty shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made or Credit Guaranty is issued until it becomes due or is revoked,
respectively, at a rate per annum equal to the Prime Rate plus two percent (2%).
 
Any overdue principal of and, to the extent permitted by law, overdue interest
on any Commodity Loan and/or Credit Guaranty shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the Default Rate.
 
Section 2.6                      Repayment of Loans
 
The principal of and interest on the Commodity Loans and interest on any Credit
Guaranty shall be payable by the Client as follows:
 
(i)           The entire principal amount of each Commodity Loan and all accrued
and unpaid interest thereon shall be due and payable no later than twenty (20)
days from the
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
4

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



date that Provider has extended the due date for such payment of the Full
Requirements Service, the sale of which formed the basis for the Commodity Loan.
 
(ii)           All accrued and unpaid interest on a Credit Guaranty shall be due
and payable on a monthly basis.
 
(iii)           Interest shall accrue on a daily basis and shall be invoiced on
a monthly basis.  All amounts received by Provider from Client in payment in
respect of a Commodity Loan shall first be applied to interest and then applied
to principal.
 
Section 2.7                      Optional Prepayments
 
The Client may prepay a Commodity Loan in whole or in part at any time, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment.
 
Section 2.8                      General Provisions as to Payments
 
The Client shall make each payment of principal of, and interest on, the
Commodity Loans not later than 11:00 A.M. (Eastern Time) on the date when due,
in Federal funds immediately available to the Provider at its address referred
to on the cover page of the ISDA Master Agreement; provided, however, that if
Provider has control of the funds to be used for such payment, Provider may
transfer such funds to a different deposit account or account for such funds in
any manner it deems appropriate to satisfy Client’s Payment
Obligations.  Whenever any payment of principal of, or interest on, the
Commodity Loans shall be due on a day that is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.
 
Section 2.9                      Computation of Interest and Fee
 
Interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed.
 
ARTICLE III
CONDITIONS TO COMMODITY LOANS
 
The Commodity Loans that Provider extends to Client, are subject to the
satisfaction of the following conditions:
 
Section 3.1                      Commodity Loans
 
In the case of each Commodity Loan and a Credit Guaranty:
 
(i)           receipt by the Provider of a notice of borrowing as required by
Section 2.2 and 2.4;
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
5

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



(ii)           the fact that no Event of Default has occurred and is continuing
or would result from such Commodity Loan;
 
(iii)           the fact that the representations and warranties of the Client
contained in this Agreement, the Base Agreement and in the other Credit
Documents shall be true on and as of the date of such Commodity Loan.
 
Each borrowing hereunder shall be deemed to be a representation and warranty by
the Client on the date thereof that the facts hereinabove set forth in clauses
(ii) and (iii) of this Section are true as of such date.
 
Section 3.2                      First Commodity Loan or Credit Guaranty
 
In the case of the first Commodity Loan or Credit Guaranty:
 
(i)           all legal matters incident to this Agreement, the other Credit
Documents and the transactions contemplated hereby and thereby shall be
reasonably satisfactory to counsel for the Provider;
 
(ii)           receipt by the Provider of (A) a copy of the Client’s articles of
formation, as amended, certified by the Secretary of State or other appropriate
office in which the Client is formed; (B) a certificate of such office, dated as
of a recent date, as to the good standing and charter documents of the Client on
file; and (C) a certificate of the Secretary or an Assistant Secretary of the
Client dated the date of such Commodity Loan or Credit Guaranty and certifying
(1) that the certificate of formation of the Client has not been amended since
the date of the last amendment thereto indicated on the certificate furnished
pursuant to clause (B) above, (2) as to the absence of dissolution or
liquidation proceedings by or against the Client, (3) that attached thereto is a
true and complete copy of the by-laws of the Client as in effect on the date of
such certification, (4) that attached thereto is a true, correct and complete
copy of resolutions adopted by the board of directors of the Client authorizing
the execution, delivery and performance of this Agreement and the other Credit
Documents to which the Client is a party and that said resolutions have not been
amended and are in full force and effect on the date of such certificate and (5)
as to the incumbency and specimen signatures of each officer of the Client
executing this Agreement and the other Credit Documents to which it is a party,
or any other document delivered in connection herewith or therewith;
 
(iii)           receipt by the Provider of executed copies of the Collateral
Documents granting to the Provider a first Lien in all the Collateral described
therein;
 
(iv)           receipt by the Provider of an opinion of counsel for the Client,
covering such matters relating to the transactions contemplated hereby as the
Provider may reasonably request;
 
(v)           each document (including, without limitation, each Uniform
Commercial Code financing statement) required by law or reasonably requested by
the Provider to be
 
(vi)           filed, registered or recorded in order to create in favor of the
Provider a perfected first priority security interest in the Collateral shall
have been properly filed, registered or recorded in each jurisdiction in which
the filing, registration or recordation thereof is so required or requested, and
the Provider shall have received an acknowledgment copy, or other evidence
satisfactory to it, of each such filing, registration or recordation;
 
(vii)           receipt by the Provider of certified copies of Requests for
Information or Copies (Form UCC-11), or equivalent reports from an independent
search service satisfactory to the Provider, listing the financing statements
referred to in clause (v) above and all other effective financing statements
that name the Client (under its present name and any previous names) as debtor
and that are filed in the jurisdictions referred to in clause (v) above,
together with copies of such other financing statements (none of which shall
cover the Collateral, except as otherwise disclosed in writing to, and accepted
by, the Provider);
 
(viii)           receipt by the Provider of any and all landlord’s waivers
Provider may deem necessary and evidence of the completion of all recordings and
filings of the Collateral Documents as may be necessary or, in the opinion of
the Provider, desirable to perfect the Liens created by the Collateral
Documents;
 
(ix)           receipt by the Provider of evidence of the insurance required by
the Base Agreement or any of the Credit Documents; and
 
(x)           receipt by the Provider of all documents it may reasonably request
relating to the existence of the Client and its corporate authority to execute,
deliver and perform this Agreement and the other Credit Documents and the
validity of this Agreement and the other Credit Documents and any other matters
relevant hereto or thereto, all in form and substance satisfactory to the
Provider.
 
All documents and opinions referred to in this Article shall be in form and
substance satisfactory to the Provider and its counsel.
 
Section 3.3                      Working Capital Restriction
 
For any period commencing after the Effective Date, Client will not carry a
Commodity Loan balance of greater than XXXXX (“Credit Limit”) and Provider will
not be obligated to extend Client Commodity Loans beyond the Credit Limit.
 
 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
6

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
The Client represents and warrants that:
 
Section 4.1                      Corporate Existence and Power
 
The Client is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Texas, and has all corporate powers
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now and will be conducted.  The Client is
duly qualified as a foreign limited liability company, licensed and in good
standing in each jurisdiction where qualification or licensing is required by
the nature of its business or the character and location of its property,
business or customers and in which the failure to so qualify or be licensed, as
the case may be, in the aggregate, could have a material adverse effect on the
business, financial position, results of operations, properties or prospects of
the Client.
 
Section 4.2                      Corporate and Governmental Authorization;
Contravention
 
The execution, delivery and performance by the Client of this Agreement and the
other Credit Documents to which it is a party are within its corporate power,
have been duly authorized by all necessary corporate action, require no action
by or in respect of, or filing with, any governmental body, agency or official
and do not contravene, or constitute (with or without the giving of notice or
lapse of time or both) a default under, any provision of applicable law or of
the articles of formation or by-laws of the Client or of any agreement,
judgment, injunction, order, decree or other instrument binding upon or
affecting the Client or result in the creation or imposition of any Lien (other
than the Lien of the Collateral Documents) on any of its assets.
 
Section 4.3                      Binding Effect
 
This Agreement constitutes a valid and binding agreement of the Client except as
(i) the enforceability hereof and thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and (ii) rights
of acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
Section 4.4                      Financial Information.
 
(a)           The balance sheet of the Client as of March 1, 2014 and the
related statements of operations for the fiscal year then ended, copies of which
have been delivered to the Provider, fairly present, in conformity with GAAP,
the financial position of the Client as of such date and its results of
operations and cash flows for such fiscal year.  As of the date of such
financial statements, the Client did not have any material contingent
obligation, contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment, which is not reflected in any of such
financial statements or notes thereto.
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
7

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



(b)           The unaudited balance sheet of the Client as of January 1, 2014
and the related unaudited statements of operations for the three (3) months then
ended, copies of which have been delivered to the Provider, fairly present, in
conformity with GAAP applied on a basis consistent with the financial statements
referred to in subparagraph (a) of this Section, the financial position of the
Client as of such date and its results of operations and changes in financial
position for such three-month period (subject to normal year-end adjustments).]
 
(c)           Since July 1, 2013 there has been no material adverse change in
the business, financial position, results of operations or prospects of the
Client.
 
Section 4.5                      Litigation
 
There is no action, suit or proceeding pending against, or to the knowledge of
the Client threatened against or affecting, the Client before any court,
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially adversely affect the business,
financial position or results of operations of the Client or which in any manner
draws into question the validity of this Agreement or any of the other Credit
Document and there is no basis known to the Client for any such action, suit or
proceeding.
 
Section 4.6                      Marketable Title
 
The Client has good and marketable title to all its properties and assets
subject to no Lien, except Permitted Liens.
 
Section 4.7                      Filings
 
All actions by or in respect of, and all filing with, any governmental body,
agency or official required in connection with the execution, delivery and
performance of this Agreement and the other Credit Documents, or necessary for
the validity or enforceability thereof or for the protection or perfection of
the rights and interests of the Provider thereunder, will, prior to the date of
delivery thereof, have been duly taken or made, as the case may be, and will at
all times thereafter remain in full force and effect.
 
Section 4.8                      Taxes
 
United States Federal income tax returns of the Client have been examined and
closed through the fiscal year ended 2014.  The Client has filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by it and have paid all taxes due pursuant to such returns
or pursuant to any assessment received by the Client.  The charges, accruals and
reserves on the books of the Client in respect of taxes or other governmental
charges are, in the opinion of the Client, adequate.
 
Section 4.9                      Compliance with Laws.
 
The Client is in material compliance with all applicable laws, rules,
regulations and orders of all governmental authorities, agencies and officials
having jurisdiction over the Client, its assets and its business.
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
8

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Section 4.10                      Public Utility Holding Company Act
 
The Client is not a public-utility company within the meaning of the Public
Utility Holding Company Act of 1935, as amended, and is engaged solely in the
aggregation and marketing of Full Requirements Service in the United States or
other activities in which energy-related companies are permitted to engage
pursuant to 17 CFR §250.58.
 
Section 4.11                      Disclosure
 
None of this Agreement, any of the other Credit Documents, any schedule or
exhibit thereto or document, certificate, report, statement or other information
furnished to the Provider in connection herewith or therewith or with the
consummation of the transactions contemplated hereby or thereby contains any
material misstatement of fact or omits to state a material fact necessary to
make the statements contained herein or therein not misleading.  There is no
fact materially adversely affecting the assets, business, financial position,
results of operations or prospects of the Client which has not been set forth in
a footnote included in the financial statements referred to in Section 4.4 or in
an exhibit or schedule thereto.
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
The Client agrees that so long as Client has Payment Obligations to Provider
and/or the Base Agreement is in effect:
 
Section 5.1                      Information
 
The Client will deliver or cause to be delivered to the Provider all of the
information required to be delivered under Article 6 of the Base Agreement.
 
Section 5.2                      Payment of Obligations
 
The Client will pay and discharge, as the same shall become due and payable, (i)
all its obligations and liabilities, including all claims or demands of material
men, mechanics, carriers, warehousemen, landlords and other like persons which,
in any such case, if unpaid, might by law give rise to a Lien upon any of its
property or assets, and (ii) all lawful taxes, assessments and charges or levies
made upon it or its property or assets, by any governmental body, agency or
official except where any of the items in clause (i) or (ii) of this Section may
be diligently contested in good faith by appropriate proceedings, and the Client
shall have set aside on its books, if required under GAAP, appropriate reserves
for the accrual of any such items.
 
Section 5.3                      Maintenance of Property; Insurance.
 
(a)           The Client will keep all property useful and necessary in its
business in good working order and condition, subject to ordinary wear and tear;
will maintain (either in the name of the Client or in the name of the Provider
if required by the Security Agreement) with
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
9

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



financially sound and reputable insurance companies, insurance on all its
properties in at least such amounts and against at least such risks (and with
such risk retentions) as are usually insured against by companies engaged in the
same or a similar business; and will furnish to the Provider upon request full
information as to the insurance carried.
 
(b)           In addition to the general requirements of subparagraph (a), the
Client will keep the Collateral in such condition and will maintain in effect
such insurance on the Collateral as is required by the terms of the Base
Agreement and the Collateral Documents.
 
Section 5.4                      Conduct of Business and Maintenance of
Existence
 
The Client will continue to engage in business of the same general type as now
conducted by the Client and any of its affiliates, if any, and will preserve,
renew and keep in full force and effect its corporate existence and its rights,
privileges and franchises necessary or desirable in the normal conduct of
business.
 
Section 5.5                      Compliance with Laws
 
The Client will comply with all applicable laws, ordinances, rules, regulations,
and requirements of governmental authorities except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.
 
Section 5.6                      Reduction of Need for Commodity Loans  The
Client shall use commercially reasonable efforts to modify, optimize and improve
its business practices in order to realize and recognize efficiency gains,
resulting in reduction and/or elimination of the need for the Commodity Loans.
 
Section 5.7                      Accounting; Inspection of Property, Books and
Records
 
The Client will keep proper books of record and account in which full, true and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities, will maintain its
fiscal reporting periods on the present basis and will permit representatives of
the Provider to visit and inspect any of its properties, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers, employees and independent public accountants,
all at such reasonable times and as often as may reasonably be desired.
 
 
ARTICLE VI
NEGATIVE COVENANTS
 
The Client agrees that so long as the Provider obligated to extend Commodity
Loans or any Credit Guaranty hereunder or any amount remains unpaid hereunder or
under the Base Agreement or any Credit Document:
 
Section 6.1                      Certain Definitions
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
10

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



As used in this Article VI and hereafter in this Agreement, the following terms
have the following meanings:
 
“Capital Lease” means a lease that should be capitalized on the balance sheet of
the lessee prepared in accordance with GAAP.
 
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services (other
than trade accounts payable arising in the ordinary course of business), (iv)
all obligations of such Person as lessee under Capital Leases, (v) all
obligations of such Person to purchase securities or other property which arise
out of or in connection with the sale of the same or substantially similar
securities or property, (vi) all non-contingent obligations of such Person to
reimburse Provider or any other person in respect of amounts paid under a letter
of credit or similar instrument, (vii) all obligations of others secured by a
Lien on any asset of such Person, whether or not such obligation is assumed by
such Person and (viii) all obligations of others Guaranteed by such Person.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.
 
Section 6.2                      Debt
 
The Client will not incur or at any time be liable with respect to any Debt
except (i) Debt outstanding under this Agreement and the other Credit Documents
and (ii) Debt secured by a Lien pursuant to Section 6.3(iii).
 
Section 6.3                      Restriction on Liens
 
The Client will not at any time create, assume or suffer to exist any Lien on
any property or asset now owned or hereafter acquired by it or assign or
subordinate any present or future right to receive assets except:
 
(i)           Liens existing on the date of this Agreement not exceeding $0;
 
(ii)           any Liens created by the Collateral Documents;
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
11

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



(iii)           any purchase money security interest on any capital asset of the
Client if such purchase money security interest attaches to such capital asset
concurrently with the acquisition thereof and if the Debt secured by such
purchase money security interest does not exceed the lesser of the cost or fair
market value as of the time of acquisition of the asset covered thereby to the
Client; provided, that the aggregate amount of Debt secured by all such Liens
does not exceed five thousand dollars ($5,000) in the aggregate at any one time
outstanding and provided, that no such purchase money security interest shall
extend to or cover any property or asset of the Client other than the related
asset;
 
(iv)           Liens securing taxes, assessments or governmental charges or
levies or the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like persons; provided (A) with respect to
Liens securing state and local taxes, such taxes are not yet payable, (B) with
respect to Liens securing claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and the like, such Liens are unfiled and no other action
has been taken to enforce the same, or (C) with respect to taxes, assessments or
governmental charges or levies or claims or demands secured by such Liens,
payment of which is not at the time required by Section 5.2;
 
(v)           Liens not securing Debt which are incurred in the ordinary course
of business in connection with workmen’s compensation, unemployment insurance,
social security and other like laws;
 
(vi)           any Lien arising pursuant to any order of attachment, distraint
or similar legal process arising in connection with court proceedings so long as
the execution or other enforcement thereof is effectively stayed and the claims
secured thereby are being contested in good faith by appropriate proceedings;
and
 
(vii)           zoning restrictions, easements, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title which do not materially impair the
use of any property in the operation or business of the Client or the value of
such property for the purpose of such business.
 
Section 6.4                      Consolidations, Mergers and Sales of Assets
 
The Client will not (i) consolidate or merge with or into any other Person or
(ii) sell, lease or otherwise transfer all or any substantial part of its assets
to any other Person.
 
Section 6.5                      Transactions with Affiliates
 
The Client will not, directly or indirectly, pay any funds to or for the account
of, make any investment in, engage in any transaction with or effect any
transaction in connection with any joint enterprise or other joint arrangement
with, any Affiliate of the Client, except that the Client may make payment or
provide compensation (including without limitation the establishment of
customary employee benefit plans) for personal services rendered by employees
and other
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
12

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Persons on terms fair and reasonable in light of the circumstances under which
such services were or are to be rendered.
 
Nothing in this Section shall prohibit the Client from making sales to or
purchases from any Affiliate and, in connection therewith, extending credit or
making payments, or from making payments for services rendered by any Affiliate,
if such sales or purchases are made or such services are rendered in the
ordinary course of business and on terms and conditions at least as favorable to
the Client as the terms and conditions which would apply in a similar
transaction with a Person not an Affiliate, or prohibit the Client from
participating in, or effecting any transaction in connection with, any joint
enterprise or other joint arrangement with any Affiliate if the Client
participates in the ordinary course of its business and on a basis no less
advantageous than on the basis on which such Affiliate participates.
 
Section 6.6                      Restricted Payments
 
The Client will not (i) declare or pay any dividend or other distribution on any
shares of the Client’s capital interest, (except dividends payable solely in
shares of its capital interest), (ii) make any payment on account of the
purchase, redemption, retirement or acquisition of (A) any shares of the
Client’s capital interest (except shares acquired upon the conversion thereof
into other shares of its capital interest) or (B) any option, warrant or other
right to acquire shares of the Client’s capital interest.
 
Section 6.7                      Investments
 
The Client will not make or acquire any investment in any Person (whether by
share purchase, capital contribution, loan, time deposit or otherwise) other
than (i) in direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, (ii) in
commercial paper rated in the highest grade by a nationally recognized credit
rating agency, (iii) in time deposits with, including certificates of deposit
issued by, any office located in the United States of any Provider or trust
company which is organized under the laws of the United States or any state
thereof and has capital, surplus and undivided profits aggregating at least
$200,000,000, provided in each case that such investment matures within one year
from the date of acquisition thereof by the Client and (iv) loans and advances
to employees for travel in the ordinary course of business and in an amount
consistent with past practice.
 
Section 6.8                      Transactions with Other Persons
 
The Client shall not enter into any agreement with any Person whereby any of
them shall agree to any restriction on the Client’s right to amend or waive any
of the provisions of this Agreement.
 
Section 6.9                      Use of Proceeds
 
The extension of Commodity Loans and any Credit Guaranty will be used by the
Client solely for the purposes provided in this Agreement.  Client shall not
request a Commodity Loan or
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
13

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Credit Guaranty in order to defer cash liquidity to other commitments or
potential commitments of Client, including without limitation, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any “margin stock” within the meaning of Regulation U
promulgated by the Federal Reserve Board.
 
Section 6.10                      Independence of Covenants
 
All covenants contained herein shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that such action or condition would be permitted by an exception to, or
otherwise be within the limitations of another covenant shall not avoid the
occurrence of a Default if such action is taken or condition exists.
 
 
ARTICLE VII
DEFAULTS
 
Section 7.1                      Events of Default
 
The occurrence of any one or more of the following events shall be an Event of
Default under this Agreement:
 
(i)           the Client shall fail to pay when due (a) any principal of or
interest on any Commodity Loan or interest on any Credit Guaranty;
 
(ii)           the Client shall fail to observe or perform any covenant
contained in Article V or in Article VI;
 
(iii)           the Client shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clauses (i)
or (ii) above) for 30 days after written notice thereof has been given to the
Client by the Provider;
 
(iv)           any representation, warranty, certification or statement made by
the Client in this Agreement or any other Credit Document to which it is a party
or by the Pledgor in the Pledge Agreement to which it is a party or by the
Client or Pledgor in any certificate, financial statement or other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made;
 
(v)           the Client or the Pledgor shall fail to make any payment in
respect of any Debt exceeding five thousand dollars ($5,000) individually or in
the aggregate for all such Debt when due and after the lapse of any applicable
grace period;
 
(vi)           any event or condition shall occur which results in the
acceleration of the maturity of any Debt of the Client or the Pledgor or enables
(or, with the giving of notice or lapse of time or both, would enable) the
holder of such Debt or any Person acting on such holder’s behalf to accelerate
the maturity thereof;
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
14

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



(vii)           the Client or the Pledgor shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
 
(viii)           an involuntary case or other proceeding shall be commenced
against the Client or the Pledgor seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Client or the Pledgor under the federal
bankruptcy laws as now or hereafter in effect;
 
(ix)           one or more judgments or orders for the payment of money in
excess of fifty thousand dollars ($50,000) shall be rendered against the Client
and such judgment or order shall continue unsatisfied for a period of 21 days
during which execution shall not be effectively stayed;
 
(x)           (A) any Collateral Document shall cease for any reason to be in
full force and effect or shall cease to be effective to grant a perfected
security interest in the Collateral with the priority stated to be created
thereby or such security interest shall cease to be in full force and effect or
shall be declared null and void, or the validity or enforceability of such
security interest or any Collateral Document shall be contested by the Client or
the Pledgor, or the Client or the Pledgor shall deny that it has any further
liability or obligation under a Collateral Document to which it is a party, or
the Client or the Pledgor shall fail to perform any of its obligations under the
Collateral Documents, or (B) any creditor of the Client or the Pledgor (other
than a creditor having a purchase money security interest permitted by Section
6.3(iii) and then solely with respect to the related asset) shall obtain
possession of any of the Collateral by any means, including, without limitation,
levy, distraint, replevin or self-help, or any such creditor shall establish or
obtain any right in the Collateral which is equal to or senior to the security
interests of the Provider in such Collateral; or
 
(xi)           the occurrence of an “Event of Default” under the Base Agreement
with respect to the Client.
 
Section 7.2                      Remedies
 
Upon the occurrence of an Event of Default, and in every such event, the
Provider, at its option, may exercise any one or more of the following remedies:
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
15

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



(i)           By notice to the Client declare the Commodity Loan(s) and/or any
Credit Guaranty (together with accrued interest thereon) to be, and the
Commodity Loan(s) and any Credit Guaranty shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Client;
 
(ii)           Exercise any other right or remedy available under this
Agreement, the Collateral Documents, the Base Agreement or any other Credit
Document or otherwise available at law or in equity; and
 
(iii)           By notice to the Client terminate the commitment to make
Commodity Loans.
 
Notwithstanding anything contained herein to the contrary, in the case of any of
the Events of Default specified in Section 7.1(vii) or (viii) above, without any
notice to the Client or any other act by the Provider, amounts due under the
Credit Documents shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Client.
 
 
ARTICLE VII
MISCELLANEOUS
 
Section 8.1                      Notices
 
All notices, requests and other communications to a party hereunder shall be in
writing and shall be given to such party at its address set forth on the cover
page of the Base Agreement, Exhibit 8 of the Base Agreement or such other
address as such party may hereafter specify for the purpose by notice to the
other, as applicable.  Each such notice, request or other communication shall be
effective (i) if given by mail, 48 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or (ii) if
given by any other means, when delivered at the address specified in this
Section; provided that notices to the Provider under Section 2.1 shall not be
effective until received.
 
Section 8.2                      No Waivers
 
No failure or delay by the Provider in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 8.3                      Expenses
 
The Client shall pay (i) all out-of-pocket expenses of the Provider, including
the reasonable fees and disbursements of special counsel for the Provider, in
connection with the preparation and administration of this Agreement, any waiver
or consent hereunder or any amendment hereof or
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
16

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



any Default or alleged Default hereunder and (ii) if an Event of Default occurs,
all out-of-pocket expenses incurred by the Provider, including reasonable fees
and disbursements of counsel, in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom.  The Client
shall indemnify the Provider against any transfer taxes, documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution and delivery of this Agreement.
 
Section 8.4                      Amendments and Waivers
 
Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Client and the Provider.
 
Section 8.5                      Successors and Assigns
 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Client may not assign or otherwise transfer any of its rights under this
Agreement without the prior written consent of the Provider.
 
Section 8.6                      Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, except as otherwise provided herein.
 
Section 8.7                      Counterparts; Effectiveness
 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when the
Provider shall have received counterparts hereof signed by both parties.
 
Section 8.8                      Entire Agreement
 
This Agreement, the Collateral Documents and the other Credit Documents set
forth the entire agreement of the parties with respect to the subject matter
hereof and thereof and supersede all previous understandings, written or oral,
in respect thereof.
 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
17

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
SUMMER ENERGY, LLC
 
By: /s/ Neil
Leibman                                                                
Title: CEO-Summer Energy
 


 
DTE ENERGY TRADING, INC.
 
By: /s/ Michael
Hunt                                                                
Title: President
 



PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
4820-6093-8267.1
 
18

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



EXHIBIT A


FORM OF MEMBERSHIP INTEREST PLEDGE AGREEMENT

4820-6093-8267.1
 
19

--------------------------------------------------------------------------------

 
